Citation Nr: 0606802	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  04-20 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to service connection for left ear hearing 
loss.  

2.  Entitlement to service connection for inguinal hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from August 1963 to 
August 1966.  He additionally had unverified periods of 
active duty for training while a member of the Army National 
Guard.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In December 2005, the veteran testified before the 
undersigned Veterans Law Judge during a video conference 
hearing; a transcript of that hearing is of record.  During 
the hearing, the undersigned granted a 60-day abeyance period 
within which to allow the veteran to submit additional 
evidence in the form of post-service audiological 
examinations, a medical nexus opinion, and a statement from 
the veteran's mother regarding his claims.  The record 
reflects that no additional evidence has been received by the 
Board. 

During his video conference hearing, the veteran's 
representative raised a claim for service connection for 
tinnitus.  As that claim has not been adjudicated by the RO, 
it is not before the Board; hence, it is referred to the RO 
for appropriate action.  

(In an August 2005 rating decision, the RO denied the 
veteran's claims for service connection for post-traumatic 
stress disorder (PTSD) and for nerve problems.  In December 
2005, the veteran filed a notice of disagreement (NOD) with 
that decision.  The Board notes that the RO has not issued a 
statement of the case (SOC) in response to the veteran's NOD.  
Consequently, the Board does not have jurisdiction to review 
the issues.  See 38 C.F.R. §§ 20.200, 20.202 (2005).  
Nevertheless, the issues will be remanded with instructions 
to issue an SOC.)


FINDINGS OF FACT

1.  Right ear hearing loss was not demonstrated in service or 
within one year of separation from service, and the only 
competent evidence on the question of a medical nexus between 
right ear hearing loss and service weighs against the claim.  

2.  Left ear hearing loss was noted during an August 1963 
service entrance medical examination.  

3.  There is no medical evidence that reflects that the 
veteran's pre-existing left ear hearing loss underwent any 
worsening during active service.  

4.  An inguinal hernia was not demonstrated in service, and 
there is a lack of competent medical evidence relating any 
current inguinal hernia to service.  


CONCLUSIONS OF LAW

1.  The veteran does not have right ear hearing loss that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385 (2005).

2.  The veteran does not have left ear hearing loss that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306, 3.385 (2005).

3.  The veteran does not have an inguinal hernia that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board also finds 
that all notification and development actions needed to 
fairly adjudicate the veteran's claims on appeal has been 
accomplished.  

In this respect, through a May 2003 notice letter and an 
April 2004 SOC the RO notified the veteran and his 
representative of the legal criteria governing his claims, 
the evidence that had been considered in connection with his 
claims, and the bases for the denial of his claims.  After 
each, they were afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to substantiate 
his claims, and has been afforded ample opportunity to submit 
such information and evidence.  

The Board also finds that the May 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In these letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Furthermore, the 
veteran was placed on notice of the need to provide to the RO 
any additional evidence or information he had pertaining to 
his claims that was in his possession.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this instance.  

The Board also notes that although the complete notice 
required by the VCAA may not have been provided until after 
the RO adjudicated the appellant's claim, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that any late notice in this case 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims decided 
herein.  The veteran's service medical records are associated 
with the claims file, as are treatment records from the VA 
Medical Center (VAMC) in Muskogee, Oklahoma, dated from 
August 1995 to January 2003.  The veteran has been provided a 
VA examination in connection with his claim for service 
connection for right and left ear hearing loss.  He has also 
testified in support of his claims.  Neither the veteran nor 
his representative has otherwise alleged that there are any 
outstanding medical records probative of the veteran's claims 
that need to be obtained.  

VA has complied with all duties to notify and assist required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; see also 
38 C.F.R. § 3.304(b); VAOPGCPREC 3-2003 (2003) (holding that 
to rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service).

A pre-existing disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.   

Impaired hearing will be considered to be a disability for VA 
service connection purposes when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or the thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores are less than 94 percent.  
38 C.F.R. § 3.385.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

A. Hearing Loss

The veteran has alleged that he first began to suffer from 
hearing loss in service due to acoustic trauma and that he 
has continued to suffer from hearing loss after service.  In 
this regard, the veteran has contended that he had intense, 
longstanding exposure to gunfire during service.  The 
veteran's military occupational specialty (MOS) is noted as 
"light weapons infantryman."  The Board notes that the 
veteran is qualified, as a lay person, to report symptoms 
such as hearing loss.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).  

With regard to his claim for right ear hearing loss, a review 
of the veteran's service medical records reveals audiometric 
examinations at entrance and separation reflective of no 
right ear hearing disability.  The Board notes that the 
absence of in service evidence of hearing loss is not fatal 
to a claim for service connection.  See Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  Evidence of a current hearing 
loss disability (i.e., one meeting the requirements of 
section 3.385, as noted above) and a medically sound basis 
for attributing such disability to service may serve as a 
basis for a grant of service connection for hearing loss.  
See Hensley v. Brown, 5 Vet.  App. 155, 159 (1993).  

As for the left ear, the veteran's August 1963 service 
entrance medical examination clearly establishes on 
audiometric testing a hearing loss at 4000 Hertz (Hz).  
Audiometric testing during a service separation medical 
examination in May 1966 revealed the veteran's hearing loss 
in his left ear at 4000 Hz to have improved by 20 decibels.  
Except at the 4000 Hz level, audiometric examinations at both 
entrance and separation did not otherwise reflect a hearing 
disability.  As such, the Board finds that the presumption of 
soundness does not apply with respect to the veteran's left 
ear hearing acuity.  The veteran had left ear hearing loss 
that pre-existed service as noted at entry.  

The only post-service medical evidence associated with the 
veteran's claims for hearing loss is a report of a January 
2004 VA audiological examination.  Following audiological 
testing, the veteran was found to have bilateral hearing loss 
for VA purposes.  In a March 2004 addendum, the examiner 
reviewed the veteran's claims file and commented that the 
veteran's left ear hearing loss at 4000 Hz noted at service 
entrance in 1963, had improved by 20 decibels by the time the 
veteran separated from service in 1966.  The examiner 
thereafter opined that it was less than likely that the 
veteran's current bilateral hearing loss was a result of his 
military service.  The examiner further opined that it was as 
likely as not that the veteran's bilateral hearing loss was 
due to noise exposure experienced during civilian employment, 
head trauma experienced during an automobile accident in 
1975, and presbycusis.  

In this case, the only competent medical opinion to address 
the relationship between the veteran's current hearing loss 
and his period of service found that the veteran's hearing 
loss was not related to his period of service.  Otherwise, 
there is absent from the record competent evidence linking 
any current hearing loss to the veteran's period of service, 
within one year of service, or that the veteran's pre-
existing left ear hearing loss underwent any worsening during 
his military service (the improvement of the veteran's pre-
existing hearing loss by 20 decibels during service indicates 
that there was no discernable worsening).  No medical 
professional provides findings or opinions to that effect, 
and neither the veteran nor his representative has presented 
or alluded to the existence of any such medical evidence or 
opinion.  

The Board is cognizant of the argument advanced by the 
veteran's representative that the VA examiner gave no 
rationale for his/her opinion, nor is their any medical 
evidence of record that the veteran's hearing loss was caused 
by head trauma or any other event after service.  The Board 
notes that the examiner's opinion was based on a review of 
the claims file, the veteran's reported history, and a 
clinical evaluation.  As such, the Board finds the opinion 
competent and probative of the matter under consideration.  
Likewise, as noted above, the veteran simply has not provided 
any competent medical evidence to refute the VA examiner's 
findings.  

B. Inguinal Hernia

The veteran's service medical records do not denote 
complaints, findings, or treatment for an inguinal hernia.  
As noted above, the veteran is qualified, as a lay person, to 
report symptoms such as pain in the inguinal area.  See 
Savage, 10 Vet. App. at 495. 

Post-service medical evidence reflects a November 2002 
clinical record in which the assessment was noted as, "Mass, 
right inguinal area.  Probable inguinal hernia."  It is not 
entirely clear from that assessment, however, whether the 
veteran does in fact have a right inguinal hernia.  The use 
of the word "probable" connotes that the veteran's pain may 
be due to something other than a hernia.  The record is 
otherwise devoid of a diagnosis for either a right or left 
inguinal hernia.  Nevertheless, the Board finds that even 
accepting that the veteran does in fact have a right inguinal 
hernia, there is no medical evidence whatsoever of a 
relationship between any current right inguinal hernia and 
the veteran's active military service, and neither the 
veteran nor his representative has alluded to the existence 
of any such medical evidence or opinion.  Likewise, there is 
a lack of any competent medical evidence that links the 
veteran's in-service complaint of hematuria to any claimed 
lifting injury in service, as contended by the veteran.  
 
C. Conclusion

The Board does not doubt the sincerity of the veteran's 
beliefs that his current hearing loss and claimed inguinal 
hernia are medically related to his military service.  
However, as a layperson without the appropriate medical 
training and expertise, the veteran simply is not competent 
to provide a probative opinion on a medical matter, such as 
the existence of a medical disability and whether there 
exists a medical nexus between any such disability and 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  For these reasons, the 
veteran's own report of the etiology of his conditions has no 
probative value.  

Under these circumstances, the claims for service connection 
for a right ear hearing loss, left ear hearing loss, and 
inguinal hernia must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine; however, as the preponderance of the 
competent evidence is against the claims, that doctrine is 
not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   


ORDER

Service connection for right ear hearing loss is denied.  

Service connection for left ear hearing loss is denied.  

Service connection for an inguinal hernia is denied.  


REMAND

As noted in the Introduction above, in December 2005, the 
veteran filed an NOD with the August 2005 rating decision in 
which the RO denied his claims for service connection for 
PTSD and a "nerves" problem.  By filing an NOD, the veteran 
has initiated appellate review of those claims.  The next 
step in the appellate process is for the RO to issue to the 
veteran an SOC summarizing the evidence relevant to the 
issues, the applicable legal authority, and the reasons that 
the RO relied upon in making its determination.  See 38 
C.F.R. § 19.29 (2005); Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); Holland v Gober, 10 Vet. App. 433, 436 (1997).  

Consequently, the claims for service connection for PTSD and 
for a nerves problem must be remanded to the RO for the 
issuance of an SOC as to those issues.  The Board emphasizes, 
however, that to obtain appellate review of any issue not 
currently in appellate status, a substantive appeal must be 
filed after an SOC is issued by the RO.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2005).  

Accordingly, these matters are hereby REMANDED for the 
following action:

The RO should issue to the veteran and 
his representative an SOC addressing the 
claims for service connection for PTSD 
and for a nerves problem.  The veteran 
and his representative should be given an 
opportunity to appeal.  The veteran and 
his representative are hereby reminded 
that appellate consideration of these 
claims may be obtained only if a timely 
appeal is perfected after an SOC is 
issued.  If, and only if, the veteran 
files a timely appeal of either issue, 
the case should be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


